DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “wherein the substrate of the storage unit is disposed such that the cartridge electrode faces downward with respect to a vertical direction in a state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode, and wherein in the state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-10 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Komatsu et al. US Patent No.: US 11,029,640 B1 discloses a developing unit, which is attachable to and detachable from a photosensitive member unit, includes: a developing roller; a housing in which a holding space that holds toner is formed; and a , however is silent on wherein the substrate of the storage unit is disposed such that the cartridge electrode faces downward with respect to a vertical direction in a state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode, and wherein in the state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode.
Leemhuis CA 2927091 C discloses a toner cartridge includes one or more electrical contacts positioned on the outer surface of end wall. Electrical contacts are positioned generally orthogonal to lengthwise dimension. In one embodiment, electrical contacts are positioned on a printed circuit board that also includes processing circuitry. Processing circuitry may provide authentication functions, safety and operational interlocks, operating parameters and usage information related to toner cartridge. Electrical contacts are positioned to contacts corresponding electrical contacts when toner cartridge is installed in tray in order to facilitate communications link with controller, however is silent on wherein the substrate of the storage unit is disposed such that the cartridge electrode faces downward with respect to a vertical direction in a state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode, and wherein in the state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode.
Watanabe US PATENT No.: US 9,625,876 B2 discloses an image forming apparatus includes an apparatus body, a cartridge, a storage medium, a cartridge-side holding device, a body-side holding device, and a reading device. The cartridge is attachable to and detachable from the apparatus body. Information relating to the cartridge is stored in the storage medium. The cartridge-side holding device is provided in the cartridge and, when the cartridge is in a non-inserted state in which the cartridge is not inserted into the apparatus body, holds the storage medium. The body-side holding device is provided in the apparatus body and, when the cartridge is in an attached state in which the cartridge is disposed at an operation position in the apparatus body, holds the storage medium transferred from the cartridge-side holding device. The reading device reads the information from the storage medium held by the body-side holding device, however is silent on wherein the substrate of the storage unit is disposed such that the cartridge electrode faces downward with respect to a vertical direction in a state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode, and wherein in the state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode.
Cho US PATENT No.: US 8,737,863 B2 discloses a developing cartridge having a memory unit and an image forming apparatus in which the developing cartridge is , however is silent on wherein the substrate of the storage unit is disposed such that the cartridge electrode faces downward with respect to a vertical direction in a state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode, and wherein in the state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode.
Fukamachi et al. PG. Pub. No.: US 2008/0240774 A1 an image forming device according to an aspect of the invention comprises: a main body; and a first cartridge capable of accommodating a developer and detachably attached to the main body. The first cartridge comprises: a rotation body rotatably provided in the first cartridge; a memory device configured to store information concerning the first cartridge; and a first terminal electrically connected to the memory device. The main body comprises: a driver configured to rotate the rotation body; and a second terminal connected to the first terminal. The first terminal is provided at a position where a rotation moment produced by rotation of the rotation body acts in the first cartridge, however is silent on wherein the substrate of the storage unit is disposed such that the cartridge electrode faces downward with respect to a vertical direction in a state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode, and wherein in the state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode.
Goto EP 1326144 A1 discloses a process cartridge (B) comprises a frame body (12), a substrate (22) having a memory element (20) and a cartridge electrical contact (21) electrically connected and a cartridge pushing portion provided on the frame body. An electrophotographic image forming apparatus (A) on which the process cartridge (B) is loaded comprises main body electrical connecting means (31) and main body electrical contacts (34). The cartridge pushing portion (12c3) moves the main body electrical connecting means (31) so that the process cartridge (B) moves in a direction to be electrically connected with the cartridge electrical contact (21) when the process cartridge (B) is loaded on the electrophotographic image forming apparatus (A). The cartridge pushing portion operates so as to give a pushing force for pushing the main body electrical contact (34) in a direction to be electrically connected with the cartridge electrical contact (21). In this way, the main body electrical contact and the cartridge electrical contact can be stably reliably brought into contact, however is silent on wherein the substrate of the storage unit is disposed such that the cartridge electrode faces downward with respect to a vertical direction in a state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode, and wherein in the state where the cartridge is attached to the apparatus main body and the cartridge electrode contacts the main body electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852